EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael D. Berger on 3 March 2021.

The application has been amended as follows: 

In claim 1, line 6, “an on-state” is deleted and replaced with - - a solidified state - - 
In claim 2, “Error! Reference source not found.1” is deleted and replaced with - - 1 - -
In claim 5, line 3, “an off-state” is deleted and replaced with - - a liquefied state - - 
In claim 6, line 3, “on-state” is deleted and replaced with  - - solidified - - 
In claim 7, line 3, “on-state” is deleted and replaced with  - - solidified - -
In claim 17, line 3, “an off-state” is deleted and replaced with – a liquefied state - -
In claim 17, line 6, “an on-state” is deleted and replaced with - - a solidified state - -
In claim 17, line 8, “on-state” is deleted and replaced with  - - solidified - - 
In claim 17, line 10, “off-state” is deleted and replaced with - - liquefied - -



Election/Restrictions
Due to the allowable subject matter regarding instant elected Group II, in particular, a logging tool in combination with recited steps and/or elements, the previous restriction requirement made by Examiner and mailed on 24 January 2020 is hereby withdrawn, and all previously withdrawn claims are rejoined, examined and allowed.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claims 1, 11 and 15 are the inclusions of the specific limitation of a logging tool, in combination with the other recited elements and/or method steps.  None of the prior art employ a logging tool (i.e. a downhole tool capable of making measurements of downhole conditions in a wellbore) in combination with magnetorheological fluid which is solidified and/or liquefied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861